DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu (Andy) Reg. #: 74,923 on 2021-03-22.
The application has been amended as follows (additions in underline removals in [[double brackets]]): 
15. (currently amended) An electronic device, comprising:
	a first casing, having a display portion; 
	a second casing, having a keyboard module;
	a pair of hinge modules, connected between the first casing and the second casing, 
	a sliding sheet, disposed corresponding to the keyboard module of the second casing, and connected to a plurality of buttons of the keyboard module; and
	a pair of sliding rods, one end of the sliding rods connected to the pair of hinge modules, and the other end of the sliding rods connected to opposite two sides of the sliding sheet, 
	wherein each of the hinge modules comprises:
		a pair of brackets, wherein one of the brackets is connected to the first casing, and the other one of the brackets is connected to the second casing, each of the brackets has at least one first sliding slot extending along a first direction and a first through hole extending along a second direction, wherein the first direction and the second direction are perpendicular to each other;
		a plurality of tabs, passing through the corresponding first sliding slots and sandwiched by an upper wall and a lower wall of the corresponding first sliding slots, the plurality of tabs moving linearly in the first sliding slot along the first direction, and each of the tabs has a second sliding slot extending along the second direction; 
		a torque providing assembly, having a first end and a second end, wherein one of the pair of brackets and one of the tabs are connected to the first end, and the other one of the brackets and the other one of the tabs are connected to the second end, and the torque providing assembly provides a first torque; and
		a plurality of torque adjusting members, inserting into the corresponding first through holes of the brackets and the corresponding second sliding slots of the tabs along the second direction, a second torque is generated by the upper wall and the lower wall sandwiching the corresponding tabs in the second direction,
	wherein by adjusting an insertion degree of the torque adjusting member, a spacing occupied by the first sliding slot changes, and the second torque is adjusted.
	16. (withdrawn) The electronic device as claimed in claim 15, wherein the sliding sheet has a pair of sliding slots, and each of the sliding slots has a sliding column, and the sliding columns are disposed in the corresponding sliding slots.
	17. (cancelled) 
	18. (currently amended) The electronic device as claimed in claim [[17]]15, wherein each of the sliding slots has two parallel portions parallel to the first direction and staggered to each 
	19. (currently amended) The electronic device as claimed in claim [[17]]15, wherein one ends of the sliding rods are connected to two of the tabs of the pair of hinge modules, and the other ends of the sliding rods are connected to opposite two sides of the sliding sheet.
	20. (currently amended) The electronic device as claimed in claim [[17]]15, wherein when the first casing and the second casing are opened relatively to each other, with the length changes of the tabs of the hinge module protruding from the first sliding slots, the pair of sliding rods are driven, so that the sliding sheet moves relative to the keyboard module, and the buttons disposed in the keyboard module are lifted.
Election/Restrictions
Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15, 16, 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2019-12-12 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claim 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
The specific limitations of “a plurality of tabs, passing through the corresponding first sliding slots and sandwiched by an upper wall and a lower wall of the corresponding first sliding slots, the plurality of tabs moving linearly in the first sliding slot along the first direction , and the torque providing assembly provides a first torque; a second torque is generated by the upper wall and the lower wall sandwiching the corresponding tabs in the second directions wherein by adjusting an insertion degree of the torque adjusting member, a spacing occupied by the first sliding slot changes, and the second torque is adjusted.” in Claim 1 is not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example
Falconer et al. (US 4875252) discloses: 
A hinge module, comprising: 
a pair of brackets (12, 14, Fig-4), wherein each of the brackets has a first sliding slot (sections between 44 on both 12, 14 Fig-4) extending along a first direction (e.g. up down in Fig.4) and a first through hole (e.g. 30 Fig-4) extending along a second direction (e.g. into/out of page of Fig-4), wherein the first direction and the second direction are perpendicular to each other (as shown e.g. Fig-4); 
a plurality of tabs (e.g. 86, 90 Fig-4), passing through the corresponding first sliding slots, and each of the tabs has a second sliding slot (through which 38, 40 pass Fig-4) extending along the second direction; 
a torque providing assembly (e.g. 15, Fig-4), having a first end and a second end (see Fig-4), wherein one of the pair of brackets and one of the tabs are connected to the first end, and the 
a plurality of torque adjusting members (e.g. 78 Fig-1, plural col 3 line 37), inserting into the corresponding first through holes of the brackets and the corresponding second sliding slots of the tabs (fitting within 86 shown Fig-2) along the second direction (shown e.g. Fig-1).
However Falconer fails to explicitly disclose: “a plurality of tabs, passing through the corresponding first sliding slots and sandwiched by an upper wall and a lower wall of the corresponding first sliding slots, the plurality of tabs moving linearly in the first sliding slot along the first direction , and the torque providing assembly provides a first torque; a second torque is generated by the upper wall and the lower wall sandwiching the corresponding tabs in the second directions wherein by adjusting an insertion degree of the torque adjusting member, a spacing occupied by the first sliding slot changes, and the second torque is adjusted.”
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THERON S MILLISER/            Examiner, Art Unit 2841      


/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841